       Case 21-07580                      Doc 12           Filed 06/23/21 Entered 06/23/21 23:16:13                                              Desc Imaged
                                                          Certificate of Notice Page 1 of 4
Information to identify the case:

                       David Wyman III                                                          Social Security number or ITIN:      xxx−xx−8007
Debtor 1:
                                                                                                EIN: _ _−_ _ _ _ _ _ _
                       First Name    Middle Name     Last Name

Debtor 2:                                                                                       Social Security number or ITIN: _ _ _ _
(Spouse, if filing)    First Name    Middle Name     Last Name                                  EIN: _ _−_ _ _ _ _ _ _

United States Bankruptcy Court:     Northern District of Illinois                                   Date case filed for chapter:            13       6/18/21

Case number:          21−07580

Official Form 309I
Notice of Chapter 13 Bankruptcy Case                                                                                                                                10/20


For the debtors listed above, a case has been filed under chapter 13 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtors, the debtors' property, and certain codebtors. For example, while the stay is in effect, creditors cannot sue, garnish wages, assert a
deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot demand repayment from debtors by mail, phone, or
otherwise. Creditors who violate the stay can be required to pay actual and punitive damages and attorney's fees. Under certain circumstances, the stay
may be limited to 30 days or not exist at all, although debtors can ask the court to extend or impose a stay.
Confirmation of a chapter 13 plan may result in a discharge. Creditors who assert that the debtors are not entitled to a discharge under 11 U.S.C. §
1328(f) must file a motion objecting to discharge in the bankruptcy clerk's office within the deadline specified in this notice. Creditors who want to have
their debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office by the same deadline. (See line 13 below for more
information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

                                                   About Debtor 1:                                                         About Debtor 2:
1. Debtor's full name                              David Wyman III

2. All other names used in the
   last 8 years
                                                   17926 Ridgewood Ave.
3. Address                                         Lansing, IL 60438
                                                   Charles L. Magerski                                                     Contact phone (708) 251−5203
                                                   CLM Law Group, P.C.                                                     Email: cmagerski@aol.com
4. Debtor's  attorney
   Name and address
                                                   18525 Torrence Avenue
                                                   Suite E3
                                                   Lansing, IL 60438

5. Bankruptcy trustee                              M.O. Marshall                                                           Contact phone 312 294−5900
     Name and address                              55 E. Monroe Street, Suite 3850
                                                   Chicago, IL 60603

6. Bankruptcy clerk's office                                                                                               Hours open:
     Documents in this case may be filed           Eastern Division                                                        8:30 a.m. until 4:30 p.m. except Saturdays,
     at this address.                              219 S Dearborn                                                          Sundays and legal holidays.
     You may inspect all records filed in          7th Floor                                                               Contact phone 1−866−222−8029
     this case at this office or online at         Chicago, IL 60604                                                       Date: 6/21/21
      https://pacer.uscourts.gov.
                                                                                                                                   For more information, see page 2




Official Form 309I                                           Notice of Chapter 13 Bankruptcy Case                                                       page 1
      Case 21-07580                 Doc 12          Filed 06/23/21 Entered 06/23/21 23:16:13                                         Desc Imaged
                                                   Certificate of Notice Page 2 of 4
Debtor David Wyman III                                                                                                                   Case number 21−07580
7. Meeting of creditors
    Debtors must attend the meeting to     July 12, 2021 at 12:30 PM                                         Location:
    be questioned under oath. In a joint                                                                     Appear by Video Conference. Visit,
    case, both spouses must attend.                                                                          www.13network.com, Scroll to Illinois − M.O.
    Creditors may attend, but are not      The meeting may be continued or adjourned to a                    Marshall
    required to do so.                     later date. If so, the date will be on the court
                                           docket.
                                           Debtors must bring a picture ID and proof of
                                           their Social Security Number.
8. Deadlines                               Deadline to file a complaint to challenge                                Filing deadline: 9/10/21
   The bankruptcy clerk's office must      dischargeability of certain debts:
   receive these documents and any
   required filing fee by the following
   deadlines.                              You must file:
                                           • a motion if you assert that the debtors are
                                               not entitled to receive a discharge under
                                               U.S.C. § 1328(f) or
                                           • a complaint if you want to have a particular
                                               debt excepted from discharge under
                                               11 U.S.C. § 523(a)(2) or (4).
                                           Deadline for all creditors to file a proof of claim                      Filing deadline: 8/27/21
                                           (except governmental units):
                                           Deadline for governmental units to file a proof of                       Filing deadline: 12/15/21
                                           claim:


                                           Deadlines for filing proof of claim:
                                            A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained at
                                            www.uscourts.gov or any bankruptcy clerk's office.
                                           If you do not file a proof of claim by the deadline, you might not be paid on your claim. To be paid, you must file
                                           a proof of claim even if your claim is listed in the schedules that the debtor filed.
                                           Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a proof of
                                           claim submits the creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can explain.
                                           For example, a secured creditor who files a proof of claim may surrender important nonmonetary rights,
                                           including the right to a jury trial.


                                           Deadline to object to exemptions:                                         Filing deadline:    30 days after the
                                           The law permits debtors to keep certain property as exempt. If you                            conclusion of the
                                           believe that the law does not authorize an exemption claimed, you                             meeting of creditors
                                           may file an objection.

9. Filing of plan                          The debtor has filed a plan. The plan is enclosed. The hearing on confirmation will be held on:
                                           8/5/21 at 10:00 AM , Location: Appear Using Zoom for Government, Judge Cassling. To appear by video,
                                           use this link: https://www.zoomgov.com/ or to appear by telephone, call Zoom for Government at
                                           1−669−254−5252 or 1−646−828−7666. Then enter the meeting ID 161 414 7941 and passcode 619.

                                           The Disclosure of Compensation has been filed. The attorney for the debtor is
                                           requesting fees of $ 4500.00
                                           Objections to confirmation of the Plan shall be filed at least 7 days prior to the confirmation
                                           hearing. If there are no objections, the Court may confirm the plan and allow fees requested
                                           by debtor's counsel to be paid through the plan.
10. Creditors with a foreign               If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
    address                                extend the deadline in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                           any questions about your rights in this case.
11. Filing a chapter 13                    Chapter 13 allows an individual with regular income and debts below a specified amount to adjust debts
    bankruptcy case                        according to a plan. A plan is not effective unless the court confirms it. You may object to confirmation of the
                                           plan and appear at the confirmation hearing. A copy the plan, if not enclosed, will be sent to you later, and if the
                                           confirmation hearing is not indicated on this notice, you will be sent notice of the confirmation hearing. The
                                           debtor will remain in possession of the property and may continue to operate the business, if any, unless the
                                           court orders otherwise.
12. Exempt property                        The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                           distributed to creditors, even if the case is converted to chapter 7. Debtors must file a list of property claimed as
                                           exempt. You may inspect that list at the bankruptcy clerk's office or online at https://pacer.uscourts.gov. If you
                                           believe that the law does not authorize an exemption that debtors claimed, you may file an objection by the
                                           deadline.
13. Discharge of debts                     Confirmation of a chapter 13 plan may result in a discharge of debts, which may include all or part of a debt.
                                           However, unless the court orders otherwise, the debts will not be discharged until all payments under the plan
                                           are made. A discharge means that creditors may never try to collect the debt from the debtors personally except
                                           as provided in the plan. If you want to have a particular debt excepted from discharge under 11 U.S.C. §
                                           523(a)(2) or (4), you must file a complaint and pay the filing fee in the bankruptcy clerk's office by the deadline.
                                           If you believe that the debtors are not entitled to a discharge of any of their debts under 11 U.S.C. § 1328(f), you
                                           must file a motion by the deadline.




Official Form 309I                                    Notice of Chapter 13 Bankruptcy Case                                                     page 2
           Case 21-07580                Doc 12          Filed 06/23/21 Entered 06/23/21 23:16:13                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 21-07580-DRC
David Wyman, III                                                                                                       Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jun 21, 2021                                               Form ID: 309I                                                             Total Noticed: 23
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 23, 2021:
Recip ID                 Recipient Name and Address
db                     + David Wyman, III, 17926 Ridgewood Ave., Lansing, IL 60438-2252
29404185               + Consumers Credit Union, Attn: Bankruptcy, 1075 Tri-State Parkway, #850, Gurnee, IL 60031-9182
29404188               + Dyck Oneal, 15301 Spectrum, Addison, TX 75001-6436
29404189                 Gary D. Popovits, 600 East Front Street, Suite 102, PO Box 5817, Traverse City, MI 49696-5817
29404191               + Joanne Wyman, 509 N. 2nd Street, Ishpeming, MI 49849-1550
29404192               + Kevin W. Mortell, 1821 Walden Office Square, Suite 400, Schaumburg, IL 60173-4273
29404195               + Midwest Loan Services, 400 Quincy Street, 6th Floor, Hancock, MI 49930-1839
29404196               + Numinen, DeForge & Toutant, PC, 105 Meeske Ave, Marquette, MI 49855-3101
29404199               + Trunorth Fcu, 1419 N 2nd St, Ishpeming, MI 49849-1149
29404193               + mBank, 130 S. Cedar Street, Manistique, MI 49854-1438

TOTAL: 10

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
aty                       Email/Text: cmagerski@aol.com
                                                                                        Jun 21 2021 22:42:00      Charles L. Magerski, CLM Law Group, P.C.,
                                                                                                                  18525 Torrence Avenue, Suite E3, Lansing, IL
                                                                                                                  60438
tr                        Email/Text: bncnotice@55chapter13.com
                                                                                        Jun 21 2021 22:43:00      M.O. Marshall, 55 E. Monroe Street, Suite 3850,
                                                                                                                  Chicago, IL 60603
ust                    + Email/Text: USTPREGION11.ES.ECF@USDOJ.GOV
                                                                                        Jun 21 2021 22:43:00      Patrick S Layng, Office of the U.S. Trustee,
                                                                                                                  Region 11, 219 S Dearborn St, Room 873,
                                                                                                                  Chicago, IL 60604-2027
29404181               + EDI: GMACFS.COM
                                                                                        Jun 22 2021 02:33:00      Ally Financial, Attn: Bankruptcy, Po Box 380901,
                                                                                                                  Bloomington, MN 55438-0901
29404182               + EDI: CAPITALONE.COM
                                                                                        Jun 22 2021 02:33:00      Capital One, Attn: Bankruptcy, Po Box 30285,
                                                                                                                  Salt Lake City, UT 84130-0285
29404184               + EDI: CITICORP.COM
                                                                                        Jun 22 2021 02:33:00      Citi/Sears, Citibank/Centralized Bankruptcy, Po
                                                                                                                  Box 790034, St Louis, MO 63179-0034
29404186               + EDI: CCS.COM
                                                                                        Jun 22 2021 02:33:00      Credit Collection Services, Attn: Bankruptcy, 725
                                                                                                                  Canton St, Norwood, MA 02062-2679
29404187               + EDI: DISCOVER.COM
                                                                                        Jun 22 2021 02:33:00      Discover Financial, Attn: Bankruptcy, Po Box
                                                                                                                  3025, New Albany, OH 43054-3025
29404190               + EDI: IRS.COM
                                                                                        Jun 22 2021 02:33:00      Internal Revenue Service, PO Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
29404183                  EDI: JPMORGANCHASE
                                                                                        Jun 22 2021 02:33:00      Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                                  15298, Wilmington, DE 19850
29404194               + EDI: MID8.COM
                                                                                        Jun 22 2021 02:33:00      Midland Funding, LLC, Attn: Bankruptcy, Po Box
                                                                                                                  939069, San Diego, CA 92193-9069
29404197               + Email/PDF: resurgentbknotifications@resurgent.com
                                                                                        Jun 21 2021 23:24:58      Resurgent Capital Services, Attn: Bankruptcy, Po
                                                                                                                  Box 10497, Greenville, SC 29603-0497
           Case 21-07580              Doc 12         Filed 06/23/21 Entered 06/23/21 23:16:13                                Desc Imaged
                                                    Certificate of Notice Page 4 of 4
District/off: 0752-1                                              User: admin                                                             Page 2 of 2
Date Rcvd: Jun 21, 2021                                           Form ID: 309I                                                         Total Noticed: 23
29404198              + EDI: RMSC.COM
                                                                                   Jun 22 2021 02:33:00     Synchrony Bank, 170 West Election Road, Suite
                                                                                                            125, Draper, UT 84020-6425

TOTAL: 13


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 23, 2021                                        Signature:           /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 21, 2021 at the address(es) listed below:
Name                             Email Address
Charles L. Magerski
                                 on behalf of Debtor 1 David Wyman III cmagerski@aol.com, charles@clmlawgroup.com;magerskicr85454@notify.bestcase.com

M.O. Marshall
                                 ecf@55chapter13.com ecfchi@gmail.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 3
